EXHIBIT 10.5


FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT is made and entered into this 29th day of June, 2007 by and
between MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. a Wisconsin corporation
(“Employer”) and CHARLES P. HEFFERNAN (the “Employee”).


RECITALS:


WHEREAS, Employer and Employee are parties to an executive employment agreement
dated February 9, 2004 (the “Employment Agreement”);


WHEREAS, the payment of benefits to the Employee upon certain terminations of
his employment under the Employment Agreement may be subject to the requirements
of Internal Revenue Code Section 409A; and


WHEREAS, Employer and Executive desire to amend the Employment Agreement to
clarify that the payment of benefits upon a termination of employment shall
qualify as “separation pay” that is exempt from Code Section 409A as set forth
below:


1.           Termination of Employee Without Cause.  The last sentence of
Section 5(iv) of the Employment Agreement shall be amended to provide that
 
“For purposes of this paragraph, a voluntary termination of Employee’s
employment after a material dimunition of Employee’s duties by Employer shall be
defined to be a termination of Employee’s employment without Cause, provided
that (i) the Employee provides notice of such dimunition to the Employer within
90 days of the initial existence of the dimunition and (ii) the Employer fails
to cure the dimunition within 30 days of the receipt of such notice from
Employee.”


Except as expressly amended herein, the Employment Agreement shall remain in
full force and effect.
 
IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of
day, month and year first referenced above.


EMPLOYER:


 
MERCHANTS & MANUFACTURERS

BANCORPORATION, INC.
 
By: /s/ Michael J. Murry                          
                                                                

 
EXECUTIVE:
 
/s/ Charles P. Heffernan                           
                                                                
Charles P. Heffernan
 
 

--------------------------------------------------------------------------------




